Terminal Disclaimer
The terminal disclaimer filed on 3/9/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,135,403 and U.S. Patent No. 9,548,711 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
Claim 1 is allowed because prior art of record fails to disclose or suggest a power amplification module comprising a first bipolar transistor, a second bipolar transistor, a first resistor, and a fourth bipolar transistor with the connection and operation as recited in the claim.  In particular the prior art of record fails to disclose or suggest the limitations “a second bipolar transistor that is thermally coupled with the first bipolar transistor, wherein the second bipolar transistor is configured to imitate operation of the first bipolar transistor when the radio frequency signal is input to a base of the second bipolar transistor; a first resistor having a first terminal to which a second control voltage is supplied, and a second terminal connected to a collector of the second bipolar transistor and at which a third control voltage is generated, the third control voltage corresponding to a collector current of the second bipolar transistor; and a fourth bipolar transistor configured to output a second bias current from an emitter of the fourth bipolar transistor to the base of the first bipolar transistor and to the base of the second bipolar transistor, when a power supply voltage is supplied to a collector of the fourth bipolar transistor and the third control voltage is supplied to a base of the fourth bipolar transistor” in combination with other limitations recited in the claim.
Claims 2-20 are allowed because they depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842